Exhibit 10.1

 

INTERCREDITOR AND DEBT SUBORDINATION AGREEMENT

 

THIS INTERCREDITOR AND DEBT SUBORDINATION AGREEMENT (this “Subordination
Agreement”), is dated February 25, 2019, and made between HG HOLDINGS, INC f/k/a
Stanley Furniture Company, Inc., a Delaware corporation (“Junior Creditor”),
having an address of 2115 E 7th Street, Suite 101, Charlotte, North Carolina
28204, and ALTERNA CAPITAL SOLUTIONS, LLC, a Florida limited liability company
(“ACS”) having an office at 222 W. Comstock, Winter Park, Florida 32789.

 

RECITALS

 

WHEREAS, Stanley Furniture Company LLC f/k/a Churchill Downs LLC, a Delaware
limited liability company (the “Debtor”) has executed and delivered to Junior
Creditor a Subordinated Secured Promissory Note, dated March 2, 2018 in the
original principal amount of $7,420,824 and an Amended and Restated Subordinated
Secured Promissory Note dated September 6, 2018 in the original principal amount
of $3,285,230.74 (collectively, and as hereinafter may be amended and modified,
the “Junior Note”), which as of February 7, 2019 has an outstanding principal
balance of $3,201,536.81; and

 

WHEREAS, payment of the Junior Note and the other Junior Indebtedness (as
defined below) is

unconditionally guaranteed by Stanley Furniture Intermediate Holdings LLC f/k/a
Churchill Downs Intermediate Holdings LLC, a Delaware limited liability company
(the “Parent”) and Stanley Furniture Company 2.0, LLC, a Virginia limited
liability company (“Stanley Furniture 2.0”); and

 

WHEREAS, the Parent is the owner of all the issued and outstanding stock of the
Debtor and is a wholly owned subsidiary of Churchill Downs Holdings Ltd, a
corporation formed under the laws of the British Virgin Islands; and

 

WHEREAS, the Junior Note is secured by liens and security interest granted by
the Debtor, the Parent and Stanley Furniture 2.0 (individually and collectively,
the “Grantor”) in substantially all their respective assets and properties,
including, without limitation, all of Grantor’s accounts, inventory, documents,
instruments, chattel paper, general intangibles, equipment and all proceeds
thereof; and

 

WHEREAS, Debtor is now and may in the future be indebted to ACS, including
indebtedness arising under that certain Ledgered ABL Agreement dated as of
December 10, 2018 (as amended, restated or otherwise modified from time to time,
the “ACS Agreement”); and

 

WHEREAS, as a condition to ACS’ agreement to make advances or other financial
accommodations to Debtor, ACS requires that the ACS Agreement be secured by a
first lien priority security interest in the Collateral (as defined below) and
be unconditionally guaranteed by the Parent and Stanley Furniture 2 0; and

 

WHEREAS, Junior Creditor is the holder of certain UCC Financing Statements (as
set forth below) which evidence the perfection of Junior Creditor’s liens in the
Collateral; and

 

WHEREAS, ACS is unwilling to enter into the ACS Agreement with the Debtor and to
make available the financial accommodations to the Debtor unless (a) Junior
Creditor agrees that (i) any interest of any kind Junior Creditor has in the
Collateral shall be junior and subordinate to the security interests and liens
to be granted to ACS and (ii) the indebtedness of Debtor to Junior Creditor
under or with respect to the Junior Note and the other Junior Indebtedness is
subordinate to the indebtedness of Debtor to ACS, and (b) Junior Creditor and
ACS have entered into this Subordination Agreement so as to set forth said
priorities of their respective liens on assets and properties of Debtor and the
indebtedness of Debtor to each of Junior Creditor and ACS; and.

 

WHEREAS, to induce ACS to make and/or continue to make advances or other
financial accommodations to Debtor, Junior Creditor has agreed to execute and
deliver this Subordination Agreement.

 

NOW THEREFORE, for $10.00 and other good and valuable consideration, the receipt
of which is hereby acknowledged, Junior Creditor adopts the foregoing recitals
and agrees as follows:

 

 

--------------------------------------------------------------------------------

 

 

1.  Definitions.

 

 

(A) “Collateral” shall mean all now owned and hereafter acquired personal
property and fixtures, and proceeds thereof, (including proceeds of proceeds) of
Debtor, Parent, and Stanley Furniture 2.0 including without limitation:
Accounts, including health-care insurance receivables; Chattel Paper; Inventory;
Equipment; Instruments, including Promissory Notes; Investment Property;
Documents; Deposit Accounts; Letter of Credit Rights; General Intangibles; and
Supporting Obligations. Capitalized terms used in this definition shall have the
same meaning as set forth in the Uniform Commercial Code (the “UCC”) adopted in
the state of Florida. 

 

(B) “Senior Indebtedness” shall mean and include principal of and interest
(including, without limitation, any post-petition interest on all obligations at
the rate set forth in the applicable loan and/or financing documents, accruing
whether or not granted or permitted in any bankruptcy or similar insolvency
proceeding), and all costs and expenses, including attorneys’ fees, on all
liabilities and indebtedness of Debtor to ACS arising under or in connection
with the ACS Agreement and all other financial accommodations from ACS to or on
behalf of Debtor, including, but not limited to, all loans, letters of credit or
other financial accommodations, or with respect to the discount or purchase of,
or loans on commercial paper, accounts receivable, or other property, whether
such financial accommodations are direct or indirect, absolute or contingent,
joint, several or independent, now or hereafter existing, due or to become due
to, or held or to be held by ACS, in each case, that arise under or in
connection with the ACS Agreement. 

 

(C) “Junior Indebtedness” shall mean principal of and interest and all costs and
expenses including attorney's fees, on all liabilities and indebtedness of
Debtor to Junior Creditor and all other financial accommodations from Junior
Creditor to or on behalf of Debtor, including, but not limited to all loans,
letters of credit or other financial accommodations, or with respect to the
discount or purchase of, or loans on commercial paper, accounts receivable, or
other property, whether such financial accommodations are direct or indirect,
absolute or contingent, joint, several or independent, now or hereafter
existing, due or to become due, or held or to be held by Junior Creditor in
connection with the foregoing specified agreements, in each case arising under
the Junior Note. 

 

(D) “Subordinated Security Interest” shall mean all security interests that
Junior Creditor has in the Collateral, including but not limited to those
arising out of (1) the liens perfected by that certain UCC Financing Statement
Filing Number 20181413000 filed in the Delaware Secured Transactions Registry on
March 1, 2018, (2) the liens perfected by that certain UCC Financing Statement
Number 18030765281 filed in the Virginia Secured Transactions Registry on March
7, 2018, and (3) the liens perfected by that certain UCC Financing Statement
Number 20181412853 filed in the Delaware Secured Transaction Registry on March
1, 2018.

 

(E) Each of Junior Creditor and ACS is sometimes referred to as a “Lender” and
collectively the “Lenders.”

 

(F) All capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the ACS Agreement (as in effect as
of the date hereof).

 

2. Representations. Junior Creditor represents that:

 

(A) As of the date hereof the total principal amount of the Junior Indebtedness
is $3,285,230.74 which is evidenced by the Junior Note.

 

(B)  Junior Creditor is the unconditional owner of the Junior Indebtedness, free
and clear of all liens, claims and encumbrances, and the Junior Indebtedness has
not been subordinated in favor of any other party.

 

(C)  Junior Creditor holds no security for the Junior Indebtedness, or any
guarantees of any third parties of such Junior Indebtedness, except as disclosed
herein.

 

Page 2 of 11

--------------------------------------------------------------------------------

 

 

(D)  This Subordination Agreement constitutes the valid and binding obligation
of Junior Creditor and is enforceable against Junior Creditor in accordance with
its terms.

 

(E) Junior Creditor is a corporation duly organized and validly existing and in
good standing under the laws of the State of Delaware. This Subordination
Agreement has been duly executed and delivered by Junior Creditor and
constitutes the valid and binding obligation of Junior Creditor and is
enforceable in accordance with its terms.

 

3.  Subordination.

 

(A)  Junior Creditor hereby subordinates the payment of the Junior Indebtedness
to payment in full of the Senior Indebtedness in accordance with the terms of
this Subordination Agreement.

 

(B)  Upon any distribution of the assets or readjustment of indebtedness of
Debtor, whether by reason of liquidation, dissolution, bankruptcy,
reorganization, receivership or any other action or proceeding involving the
readjustment of all or any of the Junior Indebtedness, or the application of
assets of Debtor to the payment or liquidation thereof, ACS shall be entitled to
receive payment in full of the Senior Indebtedness prior to the payment of all
or any part of the Junior Indebtedness hereby subordinated.

 

(C) In order to enable ACS to enforce its rights hereunder in any action or
proceeding referred to in (B) above, ACS is hereby irrevocably authorized and
empowered in ACS’s discretion to make and present for, and on behalf of Junior
Creditor, such proofs or claims against Debtor on account of the Junior
Indebtedness as ACS may deem expedient or proper if the Junior Creditor has not
filed such claims on or before the fifth (5th) day before the bar date for
filing such claims (provided nothing herein shall entitle ACS to vote such
proofs or claims in any such proceedings), and to receive and collect any and
all dividends or other payments or disbursements made thereon in whatever form
the same may be paid or issued, and to apply same on account of the Senior
Indebtedness. Further, in order to enable ACS to enforce its rights hereunder in
any action or proceeding referred to in (B) above, Junior Creditor hereby
appoints ACS, or its designee, attorney to take the above mentioned actions with
full power of substitution in the premises Junior Creditor further agrees to
execute and deliver any further documents or other instruments which may be
necessary or expedient to enable ACS to collect any and all dividends or other
payments or disbursements which may be made at any time on account of all or any
of the Junior Indebtedness (except for the payments permitted by Section 4(A)
below) or otherwise enforce its rights under this Subordination Agreement.

 

(D) Junior Creditor agrees that Junior Creditor will make proper notations on
the Junior Note and in Junior Creditor’s books and records indicating that the
Junior Indebtedness is subject to this Subordination Agreement. The Junior Note
and all other evidences of indebtedness accepted by the Junior Creditor from
Debtor shall contain a specific statement that the indebtedness thereby
evidenced is subject to the provisions of this Subordination Agreement.

 

(E)  Junior Creditor acknowledges ACS’ lien on the Collateral and agrees that
the Subordinated Security Interest shall be subject, subordinate and inferior to
the liens in favor of ACS. ACS acknowledges Junior Creditor’s lien on the
Collateral and agrees not to contest or challenge the existence of any liens
that Junior Creditors may have in respect of the Junior Indebtedness, except
with respect to the priority of the liens as set forth herein.

 

4. Payments and Other Acts with Regard to Junior Indebtedness. Until
satisfaction in full of the Senior Indebtedness and termination of this
Subordination Agreement in accordance with its terms, Junior Creditor
Acknowledges and agrees that:

 

(A)     Junior Creditor will not ask, demand, sue for, take or receive from
Debtor any payment or distribution on account of the Junior Indebtedness
(whether in cash, property or securities), including, but not limited to, by
set-off or any other manner or accelerate the maturity thereof; provided,
however, if and only to the extent that, immediately before and after giving pro
forma effect to the payment of the Junior Indebtedness (i) no Event of Default
shall exist or would result from the making of such payment, (ii) there is
sufficient availability under the ACS Agreement or cash on hand to make the
payment, (iii) all tax and debt obligations of Debtor are current and within
their terms, and (iv) the amount of all payables and other obligations of the
Debtor owed to the Critical Vendors identified on Exhibit A hereto are not
delinquent, Debtor may pay and Junior Creditor may receive the following
payments (but no other payments) on the Junior Indebtedness on the due dates
thereof:

 

Page 3 of 11

--------------------------------------------------------------------------------

 

 

 

(1)

monthly payments of interest on the Junior Indebtedness at a per annum rate of
not greater than six percent (6.0%) per annum computed on a basis of actual days
per calendar year and the number of days elapsed. Any interest payable on the
Junior Indebtedness at the default rate of interest may be accrued, capitalized
and added to the principal balance of the Junior Indebtedness to the extent
permitted by the terms of the Junior Note and applicable law;

 

 

(2)

payments of any fees costs and expenses due and owing to Junior Creditor in
connection with the Junior Indebtedness;

 

 

(3)

a payment of principal in the amount of the unpaid principal balance of the
Junior Note, together with any other amounts owing on the Junior Indebtedness,
on the fifth (5th) anniversary date of the Junior Note; and

 

 

(4)

no earlier than twenty (20) days after delivery to the Lenders of the Debtor’s
reviewed financial statements for each fiscal year required to be delivered to
each Lender pursuant to the respective agreements between the Debtor and each
Lender, commencing with the fiscal year ending December 31, 2018, a payment of
principal in the amount of the Debtor’s Excess Cash Flow for such fiscal year.

 

(B) Junior Creditor will not commence any proceeding to enforce or collect
payment of the Junior Indebtedness and will not commence or join with any other
creditors of Debtor in commencing any proceeding against Debtor under any
bankruptcy, reorganization, readjustment of debt, dissolution, receivership or
liquidation proceeding.

 

(C) Junior Creditor will not obtain, ask for or require any additional security
for or any additional guaranty of the Junior Indebtedness.

 

(D) Junior Creditor will not foreclose or otherwise enforce any lien on any
property or assets held as security for the Junior Indebtedness.

 

(E) If, notwithstanding any terms of this Subordination Agreement to the
contrary, Junior Creditor receives any payment or distribution on account of the
Junior Indebtedness not permitted to be received under 4(A) above, Junior
Creditor will hold same in trust for ACS and immediately deliver same in the
form received, except for the addition of any endorsement or assignment
necessary to effect a transfer to ACS for application on account of the Senior
Indebtedness. If Junior Creditor fails to endorse any instrument for the payment
of money payable to Junior Creditor or Junior Creditor's order, which has been
turned over to ACS, ACS is hereby irrevocably constituted and appointed
attorney-in-fact for Junior Creditor with full power to make any such
endorsement and with full power of substitution. All actions taken by such
attorney-in-fact are hereby ratified and approved.

 

(F) After all of the Senior Indebtedness has been paid in full and until all of
the Junior Indebtedness has been paid in full, Junior Creditor shall be
subrogated to the rights of ACS to receive payments and distributions of assets
with respect to the Senior Indebtedness, to the extent that distributions
otherwise payable to Junior Creditor have been applied to the payment of Senior
Indebtedness in accordance with the provisions of this Subordination Agreement.
As between Debtor and Junior Creditor, a distribution applied to the payment of
Senior Indebtedness in accordance with the provisions of this Subordination
Agreement which would otherwise have been made to Junior Creditor shall not be
deemed a payment by Debtor on the Junior Indebtedness, it being understood that
the subordination and other intercreditor provisions of this Subordination
Agreement are intended solely for the purpose of defining the relative rights of
Junior Creditor, on the one hand, and ACS, on the other hand, and nothing
contained in this Subordination Agreement shall impair the obligations of
Debtor, which are absolute and unconditional, to pay to Junior Creditor the
Junior Indebtedness as and when the same shall become due and payable , except
as such obligation is modified by the rights confirmed hereunder in favor of
ACS, or affect the relative rights of Junior Creditor and the creditors of
Debtor other than ACS. The foregoing notwithstanding, nothing in this
Subordination Agreement shall prohibit any equity holder of Debtor from
guarantying the Junior Note, from guarantying any of the other obligations in
respect of the Junior Note, or making any payments in respect of the Junior
Note.

 

Page 4 of 11

--------------------------------------------------------------------------------

 

 

(F) Junior Creditor will not take any action which interferes with ACS’s
collection of the Senior Indebtedness, or the exercise of ACS’s rights and
remedies with respect to the Senior Indebtedness or any security therefor.
Without limiting the generality of the foregoing, Junior Creditor will not,
without express prior written consent of ACS, notify any account debtors of
Debtor of the Junior Creditor’s security interest in the accounts of the Debtor
and will not notify any such account debtor to remit any payments on accounts to
Junior Creditor.

 

(G) Junior Creditor will not assign, transfer, create a security interest in or
otherwise encumber, the Junior Indebtedness unless, prior to the consummation of
any such action, the transferee thereof shall execute and deliver to ACS an
agreement joining such transferee as a party to this Agreement as a Junior
Creditor. If any transferee fails to execute or deliver such an agreement, the
subordination effected hereby shall survive any such assignment, transfer,
creation of security interest or other encumbrance, and the terms of this
Subordination Agreement shall be binding upon the successors and assigns of each
Subordinated Creditor.

 

5.      Priorities. Notwithstanding the terms of any Security Agreement
heretofore or hereafter entered into between either Lender and Debtor, or the
date of the filing of any financing statements heretofore or hereafter filed by
either Lender against Debtor, or any other action by either Lender with regard
to perfection of a security interest or lien, Junior Creditor agrees that any
security interest, lien, claim or right now or hereafter asserted by Junior
Creditor with respect to the Collateral, shall be subject, junior and
subordinate to any security interest, lien, claim or right now or hereafter
asserted by ACS with respect thereto.

 

6.  Reliance. Junior Creditor hereby waives any and all notice of ACS’ receipt
and acceptance of this Subordination Agreement and the creation, renewal,
modification or extension of the Senior Indebtedness and acknowledges that ACS
shall be deemed to have relied on this Subordination Agreement when extending
any credit, loaning any monies or providing any financial accommodation to
Debtor or otherwise acting with respect to the occurrence of the Senior
Indebtedness, now or at any time in the future, and Junior Creditor expressly
waives proof of reliance by ACS upon this Subordination Agreement and waives all
notice of any actions that ACS may take with respect to the Senior Indebtedness,
or the acceptance by ACS of this Subordination Agreement or the extension of
credit by ACS to Debtor.

 

7.  Actions By ACS. Without impairing or releasing this Subordination Agreement,
ACS may at any time and from time to time, without the consent of, or notice to
Junior Creditor, upon any terms or conditions and in whole or in part:

 

(A) Change the manner, place or terms of payment, and/or change or extend from
time to time the time of payment or renew or alter, the Senior Indebtedness or
any security therefor, and this Subordination Agreement shall apply to the
Senior Indebtedness as so changed, extended, renewed or altered.

 

(B) Sell, exchange, release, surrender, realize upon or otherwise deal with in
any manner and in any order any property by whomsoever at any time pledged,
mortgaged or in which a security interest is given to secure, or howsoever
securing, the Senior Indebtedness.

 

(C) Exercise or refrain from exercising any rights against Debtor or any surety,
endorser, guarantor or subordinator (including Junior Creditor) (“Obligor”) or
against security, or otherwise act or refrain from acting.

 

(D) Settle or compromise the Senior Indebtedness or any liability of any Obligor
or dispose of any security therefor, with or without consideration, or any
liability incurred directly or indirectly in respect thereof.

 

(E) Apply any sum by whomsoever paid or howsoever realized to the Senior
Indebtedness.

 

(F) Take or refrain from taking any or all actions against Debtor, any Obligor
or any of the Collateral, whether similar or dissimilar to the foregoing.

 

Page 5 of 11

--------------------------------------------------------------------------------

 

 

8.      Intercreditor Arrangements in Bankruptcy.

 

(A) This Subordination Agreement shall remain in full force and effect and
enforceable pursuant to its terms in accordance with the applicable sections of
the Bankruptcy Code, and all references herein to Debtor shall be deemed to
apply to Debtor as debtor in possession and to any trustee in bankruptcy for the
estate of Debtor.

 

(B) Except as otherwise specifically permitted in this Subordination Agreement,
until the Obligations of Debtor to ACS are paid and satisfied in full, Junior
Creditor shall not assert, without the written consent of ACS, any clam, motion
objection, or argument in respect of any of the Collateral in connection with
any insolvency or liquidation proceeding which could otherwise be asserted or
raised in connection with such insolvency or liquidation proceeding by Junior
Creditor as a secured creditor of Debtor, including, without limitation, any
claim, motion, objection or argument seeking adequate protection or relief from
the automatic stay in respect of the Collateral.

 

(C) Without limiting the generality of the foregoing, Junior Creditor agrees
that, if an insolvency or liquidation proceeding occurs, (1) ACS may consent to
the use of cash collateral on such terms and conditions and in such amounts as
ACS, in its sole discretion, may decide without seeking or obtaining the consent
of Junior Creditor as holder of a subordinate interest in the Collateral; (2)
ACS may, upon notice to Junior Creditor, (i) provide financing to Debtor, or
(ii) consent to the granting of a priority lien to secure post-petition
financing, in each case pursuant to Section 364 of the Bankruptcy Code or other
applicable law and on such terms and conditions and in such amounts as ACS, in
its sole discretion, may decide without seeking or obtaining the consent of
Junior Creditor as holder of an interest in the Collateral, (iii) Junior
Creditor shall not oppose Debtor’s use of cash collateral on the basis that
Junior Creditor’s interest in the Collateral is impaired by such use or
inadequately protected by such use to the extent such use has been approved by
ACS, (iv) Junior Creditor shall not oppose any sale or other disposition of any
assets comprising part of the Collateral free and clear of liens or other claims
of any party, including Junior Creditor, under Section 363 of the Bankruptcy
Code on the basis that Junior Creditor’s interest in the Collateral is impaired
by such sale or inadequately protected as a result of such sale if ACS has
consented to such sale or disposition of such assets, and (5) Junior Creditor
shall not vote in favor of, nor sponsor or support any plan of reorganization of
Debtor, that does not propose to pay the Senior Indebtedness in full on the
effective date of such plan or that is not consistent with this Subordination
Agreement, absent ACS’s consent to a plan that does not pay in full the Senior
Indebtedness on the effective date of such plan.

 

(D) Junior Creditor agrees that it will not initiate, prosecute, encourage, or
assist with any other person or entity to initiate or prosecute any claim,
action or other proceeding (1) challenging the validity or enforceability of
this Subordination Agreement, (2) challenging the validity or enforceability of
ACS’s claim, (3)challenging the perfection or enforceability of any liens of
ACS, or (4) asserting any claims which Debtor may hold with respect to ACS or
any of the Obligations of Debtor to ACS.

 

(E) To the extent that ACS receives payments or transfers on the Obligations of
Debtor to ACS or proceeds of the Collateral which are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver of any other party under any bankruptcy law, state
or federal law, common law, or equitable cause, then, to the extent of such
payment or proceeds received, the obligations of Debtor to ACS, or part thereof,
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by ACS.

 

(F) Subject to the terms of this Subordination Agreement, (1) Junior Creditor
shall be entitled to file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
Junior Creditor, including, without limitation, any claims secured by the
Collateral, if any, and (2) Junior Creditor shall be entitled to file any
pleadings, objections, motions or subordination agreements which assert rights
or interests available to unsecured creditors of Debtor arising under either the
Bankruptcy Code or applicable non-bankruptcy law.

 

(G)  ACS agrees that ACS will not initiate, prosecute, encourage, or assist with
any other person or entity to initiate or prosecute any claim, action or other
proceeding (1) challenging the validity of enforceability of this Subordination
Agreement, (2) challenging the validity or enforceability of Junior Creditor's
claims, (3) challenging the perfection of enforceability of any liens of Junior
Creditor, or (4) asserting any claims, if any, which Debtor may hold with
respect to Junior Creditor or any of the Obligations of Debtor to Junior
Creditor, so long as the priority of interests as set forth in this
Subordination Agreement are not challenged or contested in any way.

 

Page 6 of 11

--------------------------------------------------------------------------------

 

 

9.  Miscellaneous

 

(A) All rights, powers and remedies of ACS hereunder and under any agreement
between Debtor or any other Obligor and ACS, now, or at any time hereafter in
force, shall be cumulative and not alternative and shall be in addition to all
rights, powers and remedies given to ACS by law.

 

(B) No delay on the part of ACS in exercising any of its options, powers or
rights, or partial or single exercise thereof, shall constitute a waiver
thereof. No waiver of any of its rights hereunder and no modification or
amendment of this Subordination Agreement shall be deemed to be made by ACS
unless the same shall be in writing, signed by a duly authorized officer of ACS,
and each such waiver, if any, shall apply only with respect to the specific
instance involved and shall in no way impair the rights of ACS or the
obligations of Junior Creditor to ACS in any other respect at any other time.

 

(C) Junior Creditor hereby authorizes ACS, in its sole discretion, to disclose
this Subordination Agreement to any present, future or prospective participant,
or successor in interest in any loan, advance or other financial accommodation
to Debtor from ACS, or any regulatory body or agency having jurisdiction over
ACS.

 

(D) This Subordination Agreement shall be binding upon Junior Creditor, his/her
heirs and successors and assigns, and shall inure to the benefit of ACS, its
successors and assigns, and shall be construed in accordance with the laws of
the State of Florida without regard to principles of conflicts of law.

 

(E) Whenever used herein, the singular shall include the plural, the plural the
singular, and the use of the masculine, feminine or neuter gender shall include
all genders.

 

(F) The terms “Debtor” and “Junior Creditor” as used in this Subordination
Agreement shall include the individuals, firms, corporations, limited liability
companies or other entities named herein as Debtor or Junior Creditor and (i)
any successor, individual or individuals, firms, corporations, limited liability
companies or other entities to which all or substantially all of the business or
assets or either of them shall have been transferred, (ii) in the case of a
partnership, any new partnership which shall have been created by reason of the
admission of any new partner or partners therein or the dissolution of the then
existing partnership or the death, resignation or withdrawal of a partner and
(iii) in the case of a corporation, limited liability company or other entity,
any other corporation, limited liability company or other form of entity into or
with which Debtor or Junior Creditor shall have been merged, consolidated,
reorganized or absorbed. The terms “ACS” and “Junior Creditor” as used in this
Subordination Agreement shall include each of its successors and assigns.

 

(G) Upon (i) the payment in full of principal of and interest on all Senior
Indebtedness and (ii) the termination of the ACS Agreement and any related
agreements under which ACS is obligated to extend credit, to make advances,
loans or other financial accommodations to Debtor on account of the Senior
Indebtedness, this Subordination Agreement shall automatically terminate. In the
event of any termination of this Subordination Agreement including by operation
of law, it shall continue in full force and effect as to all Junior Indebtedness
and all Senior Indebtedness outstanding at the date of such termination, until
such Senior Indebtedness shall have been fully and irrevocably paid and
discharged.

 

(H) All notices hereunder shall be in writing and delivered or mailed by
certified mail, return receipt requested, postage prepaid, addressed as follows
or at such other address as Junior Creditor shall have furnished in writing to
ACS or at such other address as ACS shall have furnished in writing to Junior
Creditor:

 

 

HG Holdings

115 E 7 Street, Suite 101

Charlotte, North Carolina 28204

Attn: Brad Garner

Phone (252) 355-4610, Ext 2 (work)

(252) 414-4122 (mobile)

Facsimile No (252) 321-1527

 

Page 7 of 11

--------------------------------------------------------------------------------

 

 

Alterna Capital Solutions, LLC

222 West Comstock Dr., Suite 112

Winter Park, FL 32789

Attention: Raymond LaBelle

Phone: (407) 564-2270 ext. 401

 

 

(I) Headings in this Subordination Agreement are for purposes of reference only
and shall not limit the construction or interpretation of this Subordination
Agreement.

 

(J) Debtor shall pay to ACS on demand all expenses of every kind, including
reasonable attorney's fees that ACS may reasonably incur in enforcing any of its
rights under this Subordination Agreement.

 

(K) JUNIOR CREDITOR AND ACS WAIVE TRIAL BY JURY IN ANY ACTION UNDER OR RELATING
TO THIS SUBORDINATION AGREEMENT, THE SENIOR INDEBTEDNESS, OR THE JUNIOR
INDEBTEDNESS.

 

(L) Subject to the payment in full of the Senior Indebtedness, Junior Creditors
shall be subrogated to the rights of ACS to receive distributions with respect
to Senior Indebtedness until the Junior Indebtedness is paid in full.

 

 

(Continued on next page)

 

Page 8 of 11

--------------------------------------------------------------------------------

 

 

JUNIOR CREDITOR:

HG HOLDINGS, INC f/k/a Stanley Furniture Company, Inc., a Delaware corporation

 

 

By: /s/ Steven A. Hale
II                                                                         

Print Name: Steven A. Hale II                                  

 

As Its:      Chairman & CEO                                     

 

ACS:

ALTERNA CAPITAL SOLUTIONS LLC

 

 

 

By:   /s/ Stan Carpenter                                                        
       

Print Name: Stan Carpenter

As Its: President

 

Page 9 of 11

--------------------------------------------------------------------------------

 

 

The undersigned, Debtor referred to in the foregoing Subordination Agreement,
hereby accepts notice of the execution and delivery thereof and of the terms and
provisions thereof, and, in consideration of the granting or continuing of the
Senior Indebtedness, as therein described, agrees to (i) do and perform any and
all acts and things which may be required on its part to enable Junior Creditor
under the Subordination Agreement to perform the obligations of said Junior
Creditor as therein expressed and (ii) refrain from doing any act or thing which
would cause or contribute to a violation by Junior Creditor of the Subordination
Agreement or of any of Junior Creditor's obligations thereunder.

 

 

STANLEY FURNITURE COMPANY LLC

 

 

 

 

 

 

Dated: 

February 25, 2019

 

       

 

By:

/s/ Richard Ledger

 

 

 

 

 

  Name: Richard Ledger             Title: Chief Executive Officer  

 

Page 10 of 11

--------------------------------------------------------------------------------

 

 

Exhibit “A”

to Intercreditor And Debt Subordination Agreement

 

List of Critical Vendors 

 

ASF Global LLC

C V International, Inc.

Cebu

Pt GoldFindo Intikayu Pratama

Hollie Drive Associates

J Gilliam Incorporated

Prompting Co Ltd.

Showplace AC II SPE, LLC

Starwood Furniture Mfg. VN Corp.

Time Inc.

Pt. Tjakrindo Mas

Union Link / Lodestar Co. Ltd

Womble Bond Dickinson LLP

 

 Page 11 of 11